Appeal by the defendant from an order of the Supreme Court, Kings County (Brennan, J.), dated September 29, 2014, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court properly denied his request for a downward departure from his presumptive designation as a level two sex offender. The defendant failed to establish that his expected deportation was, “as a matter of law, an appropriate mitigating factor” (People v Wyatt, 89 AD3d 112, 128 [2011]; see People v Gillotti, 23 NY3d 841, 861 [2014]; People v Leshchenko, 127 AD3d 833 [2015]; People v Ciudadreal, 125 AD3d 950, 951 [2015]; People v Barrett, 123 AD3d 783, 784 [2014]; People v Pavia, 121 AD3d 960 [2014]; People v Romero, 113 AD3d 605 [2014]).
Rivera, J.P., Roman, LaSalle and Barros, JJ., concur.